Exhibit 10.41

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (“Settlement Agreement’) is entered
into as of this 24th day of May, 2006, by and between Consolidated IP Holdings,
Inc, formerly known as Vertical Networks, Inc. (“Consolidated”) and Vertical
Communications, Inc., formerly known as Artisoft, Inc. (“Vertical
Communications”).

RECITALS

1. Consolidated and Vertical Communications entered into, inter alia, an Asset
Purchase Agreement, dated as of September 23, 2004 (the “Asset Purchase
Agreement” or “APA”), an Escrow Agreement, entered into as of September 28, 2004
(the “Escrow Agreement’), and an Agreement pertaining to the so-called C-Data
Patents, executed on September 28, 2004 (the “C-Data Patent Agreement”).

2. The Asset Purchase Agreement refers in paragraph 13(b)-(e) to a Software
Purchase Agreement between Vertical Networks, Inc. and CVS Pharmacy, Inc.
(“CVS”), dated as of August 20, 2004 (the “CVS Agreement’). Attached hereto as
Exhibit A is a schedule (represented by Vertical Communications to be accurate
and complete) of all invoices sent to CVS by Vertical Communications and of all
payments received from CVS by Vertical Communications pertaining to the CVS
Agreement.

3. A dispute has arisen between Consolidated and Vertical Communications with
respect to the Asset Purchase Agreement, the CVS Agreement, the Escrow Agreement
and the C-Data Agreement as set forth in the pleadings on file in the lawsuit
now pending in the United States District Court for the District of
Massachusetts entitled Consolidated I.P. Holdings, Inc. v. Vertical
Communications, Inc. and U.S. Bank, N.A., in its capacity as Escrow Agent, Case
No. 05-12250¬RWZ (the “Lawsuit”).



--------------------------------------------------------------------------------

4. Consolidated and Vertical Communications now desire to resolve the dispute
and the Lawsuit on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in order to fully and finally resolve the dispute and the
Lawsuit, and in consideration of the mutual promises, covenants, and conditions
herein contained, Consolidated and Vertical Communications agree as follows:

AGREEMENT

1. Release of Escrow Fund: Simultaneously with the execution of this Settlement
Agreement, Vertical Communications shall execute and deliver to Consolidated for
delivery to U.S. Bank, N.A., (the “Bank”) a written instrument in the form
attached hereto as Exhibit B instructing the Bank to disburse the balance of the
Escrow Fund to Consolidated.

2. CVS Earn-Out Payments to Consolidated: Vertical Communications shall make CVS
Earn-Out Payments to Consolidated in the amounts specified and in accordance
with schedule shown in Exhibit C attached hereto, provided that Vertical
Communications shall make the first two payments referenced on Exhibit C,
totaling $513,176, immediately upon execution of this Settlement Agreement. It
is the parties intent that Exhibit C reflect the reduction of Vertical
Communications’ obligation to pay Consolidated under the CVS earn-out by the sum
of one million two hundred thousand dollars (as provided in paragraph 4, below),
by means of (i) a $494,144.00 credit against the amounts otherwise currently due
under the March payment reflected on Exhibit C and (ii) a credit of fifty
percent against the May payment as reflected on Exhibit C and a credit of fifty
percent against any amounts coming due in the future under the CVS earn-out as
reflected in Exhibit C, until the credits total the sum of one million two
hundred thousand dollars.

 

-2-



--------------------------------------------------------------------------------

3. Release by Consolidated of Claims to CVS Payments: Consolidated hereby
releases any claim to Earn-Out Payments from Vertical Communications as to those
amounts shown as payable to Vertical Communications in Exhibit C attached
hereto.

4. Amendment of Asset Purchase Agreement: The Asset Purchase Agreement is hereby
amended to reflect the provisions of paragraphs 2 and 3 above and to provide
that paragraph 1.3(c) of the Asset Purchase Agreement is hereby amended to
provide instead:

“(c) Notwithstanding the foregoing, in no case shall the total Definitive
Earn-Out Payments for all periods exceed $4,300,000.”

Except as so amended, all other provisions of the Asset Purchase Agreement shall
remain in full force and effect, and Vertical Communications shall provide
written notices to Consolidated at the times required by paragraph 1.3(b)(i) of
the APA and shall pay any and all other amounts due and payable to Consolidated
under the APA as they come due.

5. Termination of C-Data Patent Agreement: Vertical Communications and
Consolidated hereby acknowledge and agree that the C-Data Agreement is
superseded by a Patent License Agreement between Vertical Communications and
Converged Data Solutions LLC, effective as of May 24, 2006, and that as between
Vertical Communications and Consolidated, and any successor, all of their
respective rights under the C-Data Agreement are hereby extinguished. It is
further acknowledged and agreed that Vertical Communications has continuously,
and without interruption, had a license in the C-Data Patents since the date of
the Vertical-Artisoft Patent Agreement.

6. Mutual Releases: With the exception of the obligations created by this
Settlement Agreement, Consolidated and Vertical Communications hereby mutually
release and forever discharge one another, including all predecessors,
affiliates, subsidiaries and holding companies, and their respective past and
present, shareholders, employees, principals, officers, directors and

 

-3-



--------------------------------------------------------------------------------

attorneys from any and all claims or causes of action they have against one
another of every kind, known or unknown, suspected or unsuspected, arising out
of or related to the dispute between Consolidated and Vertical Communications
with respect to the Asset Purchase Agreement, the CVS Agreement, the Escrow
Agreement and the C-Data Agreement described in the pleadings on file in the
Lawsuit.

7. Waiver of Section 1542: The parties knowingly, voluntarily, intentionally and
expressly waive any and all rights and benefits conferred by California Civil
Code Section 1542 and any law of any state or territory of the United States or
any foreign country or principle of common law that is similar to Section 1542.
Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

In connection with such waiver and relinquishment, the parties each acknowledge
that they are aware that they may hereafter discover facts in addition to or
different from those which they know or believe to be true with respect to the
subject matter of this Agreement, but that it is their intention hereby to
fully, finally and forever settle and release all matters, disputes,
differences, known or unknown, suspected or unsuspected, with respect to the
subject matter of this Agreement.

8. Dismissal of the Lawsuit: Simultaneously with the execution of this
Settlement Agreement, the parties shall execute a Stipulation and Order of
Dismissal with Prejudice of the Lawsuit, and Consolidated shall lodge it
promptly with the Court for signature.

 

-4-



--------------------------------------------------------------------------------

9. Representations, Covenants and Warranties: Each party to this Settlement
Agreement represents, warrants and agrees as follows:

(a) Each party has received independent legal advice from its attorneys with
respect to each of the matters contained herein, including the advisability of
making the settlement provided for herein and the advisability of executing this
Settlement Agreement.

(b) Each party or responsible officer or agent thereof has read this Settlement
Agreement and understands the contents hereof.

(c) Each of the parties hereto represents and warrants that there has been no
assignment, sale or transfer, by operation of law or otherwise, of any claim,
right, cause of action, demand, obligation, liability or interest released by
any of them as provided herein. Vertical Communications acknowledges and agrees
that Consolidated’s assignment of the C-Data Patents to Converged Data
Solutions, LLC, was not and is not a breach of this representation and warranty.

(d) Each of the parties represents, warrants and agrees that it has the full
right and authority to enter into this Settlement Agreement, and that the person
or persons executing this Settlement Agreement have the full right and authority
to fully commit and bind the party or parties for whom they are signing.

10. Consolidated Representations: Consolidated represents that, to the best of
its present knowledge and understanding:

(a) Consolidated has received assignment of all right, title and interest in and
to the C-Data Patents from each employee and consultant of Consolidated
contributing to the invention thereof and has assigned all such right, title and
interest to C-Data;

 

-5-



--------------------------------------------------------------------------------

(b) Consolidated has not assigned any interest in the C-Data Patents to any
third party other than C-Data; and

(c) C-Data and Consolidated have taken any and all actions and measures
necessary to preserve, keep alive, active and enforceable, prevent from lapsing
or otherwise maintain any and all C-Data patents and any and all rights
thereunder and none of the C-Data patents or rights thereunder have lapsed.

11. Cooperation: The parties agree to cooperate fully and execute any and all
additional documents and take any and all additional actions as may be necessary
and appropriate to give full force and effect to the terms and intent of this
Settlement Agreement.

12. Denials of Liability: This Settlement Agreement is the result of a
compromise of disputed claims and defenses and this Settlement Agreement is not
to be construed as an admission of liability or wrongdoing of any kind.

13. Waiver of Costs and Fees: Each party hereto waives any and all claim(s)
against any other party hereto for the recovery of its attorneys’ fees, costs
and expenses incurred and/or accrued in connection with the dispute or the
Lawsuit.

14. Attorneys’ Fees: In the event of any litigation arising under or concerning
the enforcement of this Settlement Agreement, the prevailing party shall be
entitled to recover attorneys’ fees and costs from the non-prevailing party in
such litigation.

15. Successors and Assigns: This Settlement Agreement is binding upon all
successors, assigns, licensees, partners, joint venturers, and directors of the
parties.

16. Entire Settlement Agreement: This Settlement Agreement is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous oral and written agreements and
discussions between or among any of them.

 

-6-



--------------------------------------------------------------------------------

The parties hereto acknowledge and agree that there are no conditions,
covenants, agreements or understandings between or among any of them except as
set forth in this Settlement Agreement. This Settlement Agreement may be amended
only by a further writing signed by the parties.

17. Governing Law: This Settlement Agreement shall be governed, construed and
enforced in accordance with the laws of the State of California, without regard
to principles of choice of law or conflicts of law.

18. Construction: Given that all parties have had the opportunity to draft,
review and edit the language of this Agreement, no presumption for or against
any party arising out of drafting all or any part of this Agreement will be
applied in any action relating to, connected to, or involving this Agreement.
Accordingly, the parties hereby waive the benefit of California Civil Code
Section 1654 and any successor or amended statute or laws of similar effect,
providing that in cases of uncertainty, language of a contract should be
interpreted most strongly against the Party who caused the uncertainty to exist.

19. Execution: This Settlement Agreement maybe signed in counterparts and maybe
executed by facsimile signature.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Settlement Agreement has been executed by and/or on
behalf of the parties as set forth below.

 

DATED: May 24, 2006

   Consolidated IP Holdings, Inc.   

By: /s/ PASCAL N. LEVENSOHN                

  

Pascal N. Levensohn

  

Chairman of the Board

DATED: May 24, 2006

   Vertical Communications, Inc.    By: /s/ KEN
CLINEBELL                               

Kenneth Clinebell

  

Chief Financial Officer

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

 

Invoice

Date

  

Billing

Period

  

Invoice

Number

  

Original

Amount

   Check #   

Date Check

Posted

   Amount Paid    Balance Due   

Date of

Payment to

Consolidated

  

Amount of

Payment to

Consolidated

10/15/04

   Pilot    IN00005926    750,000.00    ck#4689652    1/26/2005    750,000.00   
   7/25/2005    $ 750,000.00

06/30/05

   1Q05    IN00008358    569,594.67    ck#5030983    09/23/05    402,928.00   
166,666.67      

08/05/05

   2Q05    IN00008612    569,594.00    ck#5030983    09/23/05    402,928.00   
166,666.00      

09/23/05

   3Q05    INV61046    569,594.00    ck#5090656    11/09/05    402,928.00   
166,666.00      

10/14/05

   4Q05    INV61992    569,594.00    ck#5191442    01/25/06    402,928.00   
166,666.00      

11/17/05

   1Q06    INV64632    569,594.00    ck#5216007    02/10/06    402,928.00   
166,666.00      

03/30/06

   2Q05    INV68793    569,594.00    outstanding    06/30/06    402,928.00   
166,666.00      

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

U.S. Bank National Association

225 Asylum Street, 25th Floor

Hartford, CT 06103

Attn: Arthur Blakeslee

Telecopy: 860-241-6881

ESCROW DISBURSEMENT INSTRUCTIONS

These Escrow Disbursement Instructions are delivered pursuant to Section 2 of
the Escrow Agreement dated September 28, 2004 (the “Escrow Agreement”), by and
among Artisoft, Inc., now known as Vertical Communications, Inc. (the “Buyer”),
Vertical Networks incorporated, now known as Consolidated IP Holdings, Inc. (the
“Seller”), and U.S. Bank National Association (the “Escrow Agent”). The Escrow
Agreement was entered into in relation to that certain Asset Purchase Agreement
by and between Buyer and Seller, dated September 28, 2004.

Buyer and Seller hereby jointly instruct the Escrow Agent in accordance with
Section 2 of the Escrow Agreement immediately to disburse the balance of the
Escrow Fund (less $6,709.90 in Escrow Agent escrow charges, fees and reasonable
expenses, including attorneys’ fees payable to the Escrow Agent pursuant to
Section 4 of the Escrow Agreement) to Consolidated IP Holdings, Inc., formerly
known as Vertical Networks Incorporated.

 

Dated: May         , 2006             Vertical Communications, Inc.    
Consolidated IP Holdings, Inc.

By:

      By:                

Kenneth Clinebell

     

Pascal Levensohn

 

Chief Financial Officer

     

Chairman of the Board

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

Month - 2006

  

To be Paid

to Consolidated

  

To be Released to

Vertical Communications

March

   $311,712    $494,144

April

   -    -

May

   $201,464    $201,464

June

   -    -

July

   $201,464    $201,464

August

   $201,464    $201,464

September

   -    -

October

   -    -

November

   -    -

December

   $301,464    $101,464

 

C-1